--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.8
 
REAFFIRMATION AND RATIFICATION AGREEMENT
 
May 28, 2008
 
 
Valens Offshore SPV I, Ltd.
c/o Valens Capital Management, LLC
355 Madison Avenue
New York, New York 10017
 
 
Ladies and Gentlemen:
 
Reference is made to the (a) Securities Purchase Agreement dated as of November
30, 2005 by and between PERVASIP CORP. (f/k/a/  eLEC Communications Corp.), a
New York corporation (the “Company”), Valens Offshore SPV I, Ltd. (as assignee
of Laurus Master Fund, Ltd., a Cayman Islands company, “Valens Offshore I”) (as
amended, modified or supplemented from time to time, the “November 2005
Securities Purchase Agreement”); (b) Securities Purchase Agreement dated as of
May 31, 2006 by and between the Company and Valens Offshore I (as amended,
modified or supplemented from time to time, the “May 2006 Securities Purchase
Agreement” and together with the November 2005 Securities Purchase Agreement,
the “Laurus Securities Purchase Agreements” and each a “Laurus Securities
Purchase Agreement”); (c) the Subsidiary Guaranty dated as of February 8, 2005
made by Vox Communications Corp., a Delaware corporation (“Vox”), AVI Holding
Corp, a Texas corporation (“AVI”) TelcoSoftware.com Corp., a Delaware
corporation (“Telco”) and Line One, Inc. a New York corporation (“Line One”, and
together with Vox, AVI and Telco, the “Guarantors”) in favor of Valens Offshore
I (as amended, modified or supplemented from time to time, the “Subsidiary
Guaranty”), (d) Master Security Agreement dated as of February 8, 2005 made by
the Company and the Guarantors in favor of Valens Offshore I (as amended,
modified or supplemented from time to time, the “Master Security Agreement”) and
(e) Stock Pledge Agreement dated as of February 8, 2005 made by the Company, in
favor of Valens Offshore I (as amended, modified or supplemented from time to
time, the “Stock Pledge Agreement”) (the Securities Purchase Agreements, the
Subsidiary Guaranty, the Master Security Agreement and the Stock Pledge
Agreement, collectively, the “Existing Laurus Agreements”).
 
To induce (a) Valens Offshore SPV II, Corp. (“Valens Offshore II”, or a
“Purchaser”) and LV Administrative Services, Inc., as administrative and
collateral agent for the Purchasers (the “Agent”) to provide financial
accommodations to the Company and enter into (i) that certain Securities
Purchase Agreement dated as of the date hereof among the Company, the Purchaser,
the other purchasers from time to time party thereto and the Agent (as amended,
modified or supplemented from time to time, the “2008 Securities Purchase
Agreement”) and (ii) the Related Agreements (as defined in the 2008 Securities
Purchase Agreement; and together with the 2008 Securities Purchase Agreement and
the Amended Laurus Notes (as defined below), the “2008 Agreements”) and (b)
Valens Offshore I to agree certain amendments to the Notes as set forth in (i)
that certain Second Amended and Restated Secured Term Note dated the date hereof
made by the Company in favor of Valens Offshore I in the original principal
amount of $1,428,000 and (ii) that certain Fourth Amended and Restated Secured
Term Note dated the date hereof made by the Company in favor of Valens Offshore
I in the original principal amount of $1,966,667 (collectively, the “Amended
Laurus Notes”), each of the Company and the Guarantors hereby:
 
a. represents and warrants to Agent, Valens Offshore I, and Valens Offshore II
that it has reviewed and approved the terms and provisions of each of the 2008
Agreements and the documents, instruments and agreements entered into in
connection therewith;
 
b. acknowledges, ratifies and confirms that all of the terms, conditions,
representations and covenants contained in the Existing Laurus Agreements are in
full force and effect and shall remain in full force and effect after giving
effect to the execution and effectiveness of each of the 2008 Agreements
(provided that the representations and warranties made by the Company in the
Existing Laurus Agreements shall be true and correct only as of the date of such
agreements);
 
c. represents and warrants that no offsets, counterclaims or defenses exist as
of the date hereof with respect to any of the undersigned’s obligations under
any Existing Laurus Agreements;
 
d. acknowledges, ratifies and confirms the grant by each of the Company and the
Guarantors to Valens Offshore I of a security interest in the assets of
(including the equity interests owned by) each of the Company and the
Guarantors, respectively, as more specifically set forth in the Existing Laurus
Agreements, as applicable (the “Security Interest Grants”) and (ii) that the
Security Interest Grants secure all the Obligations (as defined in the Existing
Laurus Agreements); and
 
e. acknowledges and confirms that (i) the occurrence of an Event of Default
under any of the Existing Laurus Agreements shall constitute an Event of Default
under the 2008 Agreements, (ii) the occurrence of an Event of Default under any
of the 2008 Agreements shall constitute an Event of Default under the Existing
Laurus Agreements and (iii) the occurrence of an Event of Default under and as
defined in any document, instrument or agreement by and between any Company
and/or any Guarantor (the “Credit Parties”) and Agent, Valens Offshore I and
Valens Offshore II (and their respective assignees, collectively the “Creditor
Parties”) shall constitute an Event of Default under and as defined in each
other document, instrument and agreement by and between any Credit Party and any
Creditor Party.
 
This letter agreement shall be governed by and construed in accordance with the
laws of the State of New York without regard to the conflicts of law provisions
thereof.   This letter agreement may be executed by the parties hereto in one or
more counterparts, each of which shall be deemed an original and all of which
when taken together shall constitute one and the same agreement.  Any signature
delivered by a party by facsimile or electronic transmission shall be deemed to
be an original signature hereto.
 
[The remainder of this page is intentionally left blank]

 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Reaffirmation and
Ratification Agreement this 28 day of May, 2008.
 
 
PERVASIP CORP. (f/k/a/  eLEC Communications Corp.)
 


  By: /s/ Paul H. Riss
 
Name: Paul H. Riss

 
Title: Chief Executive Officer

 
Address: 75 South Broadway, Suite 302
                                          White Plains, NY 10602
                           Facsimile: 914-682-0820
 
VOX COMMUNICATIONS CORP.
 


   By: /s/ Paul H. Riss
 
Name: Paul H. Riss

 
Title: Chief Executive Officer

 
Address:  75 South Broadway, Suite 302
           White Plains, NY 10602
            Facsimile: 914-682-0820
 
AVI HOLDING CORP.
 

  By: /s/ Paul H. Riss
 
Name: Paul H. Riss

 
Title: Chief Executive Officer

 
Address: 75 South Broadway, Suite 302
                                          White Plains, NY 10602
                           Facsimile: 914-682-0820
 
TELCOSOFTWARE.COM CORP.
 

  By: /s/ Paul H. Riss
 
Name: Paul H. Riss

 
Title: Chief Executive Officer

 
Address: 75 South Broadway, Suite 302
                                          White Plains, NY 10602
                           Facsimile: 914-682-0820
 
LINE ONE, INC.
 

  By: /s/ Paul H. Riss
 
Name: Paul H. Riss

 
Title: Chief Executive Officer

 
Address: 75 South Broadway, Suite 302
                                          White Plains, NY 10602
                           Facsimile: 914-682-0820
 
- 2 -

--------------------------------------------------------------------------------


 
 
Acknowledged and Agreed to by:
 
LV ADMINISTRATIVE SERVICES, INC.,
 
as Agent
 
By: /s/ Patrick Regan
   

 
Name: Patrick Regan

 
Title: Authorized Signatory

 
VALENS OFFSHORE SPV II, CORP.
 
By:
Valens Capital Management, LLC,

 
its investment manager

 
By:/s/ Patrick Regan
   

 
Name: Patrick Regan

 
Title: Authorized Signatory

 
VALENS OFFSHORE SPV I, LTD. (as assignee of Laurus Master Fund, Ltd.)
 
By:
Valens Capital Management, LLC,

 
its investment manager

 
By: /s/ Patrick Regan
 

 
Name: Patrick Regan

 
Title: Authorized Signatory


 
 
- 3 -

--------------------------------------------------------------------------------

 